I concur in the reversal of the decree, and in the opinion, excepting one feature of the latter. When Martin deposited the money in the bank, the money lost its identity, and the relation of debtor and creditor was established. Even if the suit for breach of warranty had been reduced to judgment, I do not see how the debt of the bank to Martin could have been subjected to the payment of such judgment over Martin's *Page 1504 
claim of personal property exemption. The suit for breach of warranty is a suit for damages for breach of covenant. No trust, in my opinion, attached to the purchase money paid to Martin.